DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This action is responsive to the amendments and remarks received 10 December 2021. Claims 21 - 26 and 28 - 40 are currently pending. 

Specification
The objection to the specification, due to a non-descriptive title of the invention, is hereby withdrawn in view of the amendments and remarks received 10 December 2021. 

Claim Objections
Claim 21 is objected to because of the following informalities: Lines 5 - 6 of claim 21 recite, in part, “creating an audio profile for the received at least one audio stream associated with a specific genre of music, or one or more audio attributes” which appears to contain a typographical error and/or a minor informality. The Examiner suggests amending the claim to --creating an audio profile for the received at least one audio stream associated with a specific genre of music[[,]] or one or more audio attributes-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Clam 21 is objected to because of the following informalities: Lines 9 - 10 of claim 21 recite, in part, “behavior type can include at least one of audio, lights, video;”  or video;-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 21 is objected to because of the following informalities: Line 13 of claim 21 recites, in part, “selection one of the audio streams which has” which appears to contain a grammatical error, inconsistent claim terminology and/or a minor informality. The Examiner suggests amending the claim to --selecting  at least one audio stream which has-- in order to maintain consistency with line 3 and line 5 of claim 21 and to improve the clarity and precision of the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21 - 26 and 28 - 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the profile behavior" in line 8. There is insufficient antecedent basis for this limitation in the claim.
Claims 22 - 26 and 28 - 40 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to being dependent upon a rejected base claim(s) but would be withdrawn from the rejection if their base claim(s) overcome the rejection.

Response to Arguments
Applicant's arguments filed 10 December 2021 have been fully considered but they are not persuasive.
On page 7 of the remarks the Applicant’s Representative argues that the instant “claims have been amended to further clarify the operation wherein multiple files are utilized for profile generation, wherein the multiple files each have profiles associated therewith” and that this feature distinguishes the instant claim(s) over Dowling et al. at least because Dowling et al. do “not utilize more than one selected audio stream to create a profile therefrom.” The Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “wherein multiple files are utilized for profile generation” and “wherein the multiple files each have profiles associated therewith”) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In addition, the Examiner asserts that Dowling et al. disclose “wherein multiple files are utilized for profile generation, wherein the multiple files each have profiles associated therewith”, see at least page 3 paragraphs 0030 - . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21 - 26, 28, 30 - 36 and 38 - 40 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Dowling et al. U.S. Publication No. 2002/0038157 A1.

-	With regards to claim 21, Dowling et al. disclose a method for controlling an environment using an audio stream associated with at least one of a plurality 

-	With regards to claim 22, Dowling et al. disclose the method of Claim 21, wherein the at least one audio stream is received over a data network. (Dowling et al., Figs. 8 - 10, Pg. 8 ¶ 0066, Pg. 9 ¶ 0071, Pg. 10 ¶ 0078, Pg. 12 ¶ 0103 - 0105, Pg. 13 ¶ 0108, Pg. 14 ¶ 0113, Pg. 15 ¶ 0125, Pg. 16 ¶ 0131 - Pg. 17 ¶ 0133, Pg. 17 ¶ 0135) 

-	With regards to claim 23, Dowling et al. disclose the method of Claim 21, wherein the at least one audio stream is received from at least one audio source. 

-	With regards to claim 24, Dowling et al. disclose the method of Claim 23, further comprising receiving one or more labels corresponding to the at least one audio source or corresponding to a type of the at least one audio source. (Dowling et al., Pg. 14 ¶ 0114 - Pg. 15 ¶ 0118) 

-	With regards to claim 25, Dowling et al. disclose the method of Claim 24, wherein the one or more labels are used in creating the one or more audio attributes (Dowling et al., Pg. 4 ¶ 0042, Pg. 4 ¶ 0044 - Pg. 5 ¶ 0045, Pg. 9 ¶ 0071 - 0074, Pg. 12 ¶ 0106, Pg. 13 ¶ 0109 - 0110, Pg. 14 ¶ 0114 - Pg. 15 ¶ 0118) and mapping the one or more audio attributes to the at least one control device. (Dowling et al., Pg. 2 ¶ 0015 - 0017, Pg. 3 ¶ 0029 and 0035 - 0036, Pg. 4 ¶ 0042 and 0044, Pg. 13 ¶ 0109 - 0110, Pg. 14 ¶ 0113 - Pg. 15 ¶ 0118, Pg. 16 ¶ 0126 and 0130 - 0131) 

-	With regards to claim 26, Dowling et al. disclose the method of Claim 21, wherein the one or more audio attributes include at least one of beat, pitch or frequency, key, time, volume, or harmony. (Dowling et al., Pg. 4 ¶ 0042 and 0044, Pg. 12 ¶ 0106, Pg. 15 ¶ 0118) 

-	With regards to claim 28, Dowling et al. disclose the method of Claim 21, wherein the audio profile is associated with a specific genre of music. (Dowling et al., Pg. 14 ¶ 0113 - 0116) 

-	With regards to claim 30, Dowling et al. disclose the method of Claim 26, wherein controlling the at least one control device includes controlling at least one light source based on the one or more audio attributes. (Dowling et al., Pg. 2 ¶ 0013 - 0017, Pg. 3 ¶ 0029 and 0035 - 0037, Pg. 4 ¶ 0042, Pg. 4 ¶ 0044 - Pg. 5 ¶ 0045, Pg.13 ¶ 0109 - 0110, Pg. 14 ¶ 0114 - Pg. 15 ¶ 0118, Pg. 16 ¶ 0126, Pg. 16 ¶ 0131 - Pg. 17 ¶ 0132) 

-	With regards to claim 31, Dowling et al. disclose the method of Claim 30, wherein controlling the at least one light source based on the one or more audio attributes includes setting or disabling one or more light source behaviors, (Dowling et al., Pg. 2 ¶ 0015 - 0017, Pg. 3 ¶ 0037 - 0038, Pg. 4 ¶ 0042 and 0044, Pg. 6 ¶ 0052 - 0055, Pg. 11 ¶ 0092, Pg. 13 ¶ 0109 - 0110, Pg. 14 ¶ 0114 - Pg. 15 ¶ 0118, Pg. 16 ¶ 0131 - Pg. 17 ¶ 0132) wherein the one or more light source behaviors include at least one of an intensity, a color, a light pattern, a light or image shape, a light or image position, or a movement of the at least one light source. (Dowling et al., Fig. 5, Pg. 3 ¶ 0037 - 0038, Pg. 4 ¶ 0040 - 0044, Pg. 5 ¶ 0047 - 0050, Pg. 6 ¶ 0052 - 0055, Pg. 10 ¶ 0083, Pg. 11 ¶ 0092) 

-	With regards to claim 32, Dowling et al. disclose the method of Claim 31, further comprising: storing one or more light source configuration profiles in a light source configuration database and output control system, (Dowling et al., Pg. 3 ¶ 0030 - 0036, Pg. 6 ¶ 0052, Pg. 7 ¶ 0057 - 0063, Pg. 8 ¶ 0066 - 0070, Pg. 10 ¶ 0080, Pg. 11 ¶ 0087, Pg. 15 ¶ 0119 - 0122, Pg. 17 ¶ 0132 - 0136) wherein the one or more light source configuration profiles include the one or more light 

-	With regards to claim 33, Dowling et al. disclose the method of Claim 31, wherein the at least one light source includes a plurality of light sources. (Dowling et al., Abstract, Figs. 1, 3, 4 & 9, Pg. 1 ¶ 0005, Pg. 2 ¶ 0013 - 0017, Pg. 3 ¶ 0032 and 0034, Pg. 5 ¶ 0048 - 0050, Pg. 6 ¶ 0052 - 0053, Pg. 11 ¶ 0092, Pg. 15 ¶ 0121 - 0122) 

-	With regards to claim 34, Dowling et al. disclose the method of Claim 33, further comprising controlling the plurality of light sources based on the one or more light source behaviors. (Dowling et al., Abstract, Figs. 1 - 3 & 5, Pg. 3 ¶ 0030 - 0032 and 0034, Pg. 3 ¶ 0037 - Pg. 4 ¶ 0044, Pg. 5 ¶ 0048 - 0050, Pg. 6 ¶ 0052 - 0055, Pg. 10 ¶ 0083, Pg. 11 ¶ 0087 - 0092, Pg. 13 ¶ 0110, Pg. 17 ¶ 0137) 

-	With regards to claim 35, Dowling et al. disclose the method of Claim 34, wherein controlling the plurality of light sources based on the one or more light source behaviors includes triggering each one of the plurality of light sources in a predefined sequence. (Dowling et al., Figs. 2, 4 & 5, Pg. 2 ¶ 0017, Pg. 3 ¶ 0029 - 0032, Pg. 3 ¶ 0038 - Pg. 4 ¶ 0044, Pg. 5 ¶ 0048 - 0050, Pg. 6 ¶ 0052 - 0053, Pg. 

-	With regards to claim 36, Dowling et al. disclose the method of Claim 35, wherein the predefined sequence includes enabling each of the plurality of light sources by at least one of: in columns from left to right, in columns from right to left, enabling odd numbered light sources, or enabling even numbered light sources. (Dowling et al., Fig. 5, Pg. 3 ¶ 0032, 0034 and 0037 - 0038, Pg. 4 ¶ 0041, Pg. 5 ¶ 0048 - 0050, Pg. 6 ¶ 0052 - 0055, Pg. 11 ¶ 0092 [“lighting units may be organized into different groups, e.g., to facilitate manipulation of a large number of lighting units. Lighting units may be organized into groups based on spatial relationships, functional relationships, types of lighting units, or any other scheme desired by the user. Spatial arrangements can be helpful for entering and carrying out lighting effects easily. For example, if a group of lights are arranged in a row and this information is provided to the system, the system can then implement effects such as a rainbow or a sequential flash without need for a user to specify a separate and individual program for each lighting unit”, “palette 520 there are provided icons for stock effects for the lighting of a fixed color effect 552, a cross fade between two color effects 554, a random color effect 558, a color wash effect 560, a chasing rainbow effect 565, a strobe effect 564, and a sparkle effect 568. This list is by no means exhaustive and other types of effects can be included. To assign an effect to a lighting unit, the user may select an effect from the palette and select a region of the grid corresponding to the appropriate lighting unit or units and the desired time interval for the effect” and 

-	With regards to claim 38, Dowling et al. disclose the method of Claim 21, further comprising: posting a sync event; (Dowling et al., Pg. 4 ¶ 0042 and 0044, Pg. 7 ¶ 0059, Pg. 8 ¶ 0068, Pg. 9 ¶ 0071 - 0074, Pg. 10 ¶ 0079 - 0080 and 0083, Pg. 11 ¶ 0087 - 0088 and 0092, Pg. 12 ¶ 0099, Pg. 13 ¶ 0110, Pg. 14 ¶ 0112 - 0116, Pg. 17 ¶ 0132 and 0135) checking, in response to the sync event, system and node environment variables; (Dowling et al., Pg. 3 ¶ 0037 - 0038, Pg. 4 ¶ 0040, 0042 and 0044, Pg. 7 ¶ 0059, Pg. 8 ¶ 0068, Pg. 10 ¶ 0079 - 0080, Pg. 11 ¶ 0087 - 0088, Pg. 11 ¶ 0092 - Pg. 12 ¶ 0093, Pg. 13 ¶ 0109 - 0110, Pg. 14 ¶ 0112, Pg. 17 ¶ 0135) updating, in response to the sync event, the one or more audio attributes mapped to the at least one control device based on the at least one audio stream and the system and node environment variables; (Dowling et al., Pg. 4 ¶ 0042 and 0044, Pg. 8 ¶ 0068, Pg. 9 ¶ 0071 - 0074, Pg. 10 ¶ 0079 - 0080 and 0083, Pg. 11 ¶ 0087 - 0088 and 0092, Pg. 12 ¶ 0099, Pg. 13 ¶ 0110, Pg. 14 ¶ 0112 - 0116, Pg. 17 ¶ 0132 and 0135) and controlling the at least one control device based on the updated one or more audio attributes. (Dowling et al., Abstract, Figs. 1, 2 & 8 - 10, Pg. 3 ¶ 0029, Pg. 4 ¶ 0042, Pg. 4 ¶ 0044 - Pg. 5 ¶ 0045, Pg. 7 ¶ 0059, Pg. 8 ¶ 0068 - Pg. 9 ¶ 0074, Pg. 10 ¶ 0078 - 0080 and 0083, Pg. 11 ¶ 0091 - Pg. 12 ¶ 0093, Pg. 12 ¶ 0097 - 0099, Pg. 13 ¶ 0109 - 

-	With regards to claim 39, Dowling et al. disclose the method of Claim 38, wherein the system and node environment variables include inhibit or pause variables. (Dowling et al., Pg. 3 ¶ 0038, Pg. 4 ¶ 0042 and 0044, Pg. 8 ¶ 0068 and 0070, Pg. 10 ¶ 0077 and 0079 - 0080, Pg. 11 ¶ 0087 - 0088, Pg. 11 ¶ 0092, Pg. 12 ¶ 0098 - 0099, Pg. 13 ¶ 0109 - 0110, Pg. 14 ¶ 0112 and 0116, Pg. 17 ¶ 0135) 

-	With regards to claim 40, Dowling et al. disclose the method of Claim 38, wherein the sync event is determined by a control parameter including at least one of: an operation mode including a random operation, a sequential operation, or a static operation; (Dowling et al., Pg. 4 ¶ 0042 and 0044, Pg. 7 ¶ 0059, Pg. 8 ¶ 0068, Pg. 9 ¶ 0073, Pg. 10 ¶ 0079 - 0080, Pg. 11 ¶ 0087, Pg. 12 ¶ 0099, Pg. 13 ¶ 0110, Pg. 14 ¶ 0112 - 0113 and 0116, Pg. 17 ¶ 0135) and an attribute change threshold based on a change exceeding a threshold in one of the one or more audio attributes. (Dowling et al., Pg. 4 ¶ 0042, Pg. 4 ¶ 0044 - Pg. 5 ¶ 0045, Pg. 9 ¶ 0074, Pg. 10 ¶ 0083, Pg. 13 ¶ 0108 - 0110, Pg. 14 ¶ 0116 - Pg. 15 ¶ 0118, Pg. 17 ¶ 0135) 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 29 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dowling et al. U.S. Publication No. 2002/0038157 A1 as applied to s 26 and 34 above, and further in view of Bell U.S. Publication No. 2004/0183775 A1.

-	With regards to claim 29, Dowling et al. disclose the method of Claim 26, wherein controlling the at least one control device includes changing a visual display based on the one or more audio attributes. (Dowling et al., Pg. 1 ¶ 0003 - 0005, Pg. 2 ¶ 0028, Pg. 3 ¶ 0038, Pg. 4 ¶ 0042 and 0044, Pg. 5 ¶ 0046 - 0047 and 0049 - 0050, Pg. 6 ¶ 0052 - 0056, Pg. 12 ¶ 0102 and 0106, Pg. 13 ¶ 0109 - 0110, Pg. 15 ¶ 0118 and 0120 - 0123, Pg. 16 ¶ 0128 - 0131) Dowling et al. fail to disclose explicitly wherein controlling the at least one control device includes changing a video stream. Pertaining to analogous art, Bell discloses wherein controlling the at least one control device includes changing a video stream based on one or more attributes. (Bell, Abstract, Fig. 1, Pg. 1 ¶ 0003 and 0008, Pg. 1 ¶ 0012 - Pg. 2 ¶ 0016, Pg. 2 ¶ 0019 - 0021 and 0026 - 0028, Pg. 4 ¶ 0038 - 0040 and 0044, Pg. 5 ¶ 0047 - 0048 and 0052, Pg. 6 ¶ 0057 - 0060) Dowling et al. and Bell are combinable because they are both directed towards controlling a lighting device based on analysis of real time input including audio input. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Dowling et al. with the teachings of Bell. This modification would have been prompted in order to enhance the base device of Dowling et al. with the well-known technique Bell applied to a comparable device. Controlling a control device to change a video stream based on attributes of a received stream of data, as taught by Bell, would enhance the base device of Dowling et al. by expanding the number of effects it is able to generate and control based upon 

-	With regards to claim 37, Dowling et al. disclose the method of Claim 34. Dowling et al. fail to disclose explicitly wherein controlling the plurality of light sources based on the one or more light source behaviors includes altering attributes of a pixel mapped image. Pertaining to analogous art, Bell discloses wherein controlling the plurality of light sources based on the one or more light source behaviors includes altering attributes of a pixel mapped image. (Bell, Abstract, Fig. 1, Pg. 1 ¶ 0003 and 0008, Pg. 1 ¶ 0012 - Pg. 2 ¶ 0016, Pg. 2 ¶ 0019 - 0021 and 0026 - 0028, Pg. 4 ¶ 0039 - 0040, Pg. 5 ¶ 0052, Pg. 6 ¶ 0058 - . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC RUSH/Primary Examiner, Art Unit 2667